                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

HILARY DIKE,
     Plaintiff,



         V.                                        CIVIL ACTION NO.
                                                   16-12547-LTS
                                                   17-10509-LTS
                                                   17-10779-LTS
ROBERT L. WILKIE,
Secretary of the United States
Department of Veterans Affairs,
     Defendant.1


                      MEMORANDUM AND ORDER RE:
              JOINT MOTION FOR A BRIEF WRITTEN RULING

                          October 29, 2018


BOWLER, U.S.M.J.

     At an October 22, 2018 hearing, this court allowed a joint

motion for a written ruling on a September 5, 2018 oral ruling in

open court that allowed a motion to enforce an oral settlement

between the parties filed in the above, three cases.    (Docket

Entry # 64).2   This opinion constitutes the written ruling.

                             BACKGROUND

     On June 28, 2018, this court mediated three lawsuits brought


     1
       In accordance with Fed.R.Civ.P. 25(d), defendant Robert
L. Wilkie (“defendant”), the current secretary of the United
States Department of Veterans Affairs, is automatically
substituted for David Shulkin, the former secretary of the
department.
     2
        Unless otherwise noted, all docket entries refer to
filings in the first lawsuit, Civil Action No. 16-12547-LTS.
by plaintiff Hilary Dike (“plaintiff”) against his former

employer, the United States Department of Veterans Affairs, based

on purportedly unlawful employment practices under Title VII of

the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seq.

Plaintiff worked as a pharmacy technician at “the VA Boston

Healthcare Systems,” which is part of the United States

“Department of Veterans Affairs, the agency that employ[ed]”

plaintiff during the relevant time period.    (Docket Entry # 1, ¶¶

3-4) (Docket Entry # 12, ¶¶ 3-4).    Plaintiff’s attorney,3

plaintiff, defendant’s attorney, and an agency counsel with

settlement authority attended the mediation.    At the end of the

mediation, this court reported on the record without objection

that the parties reached “a global resolution of all the pending

matters, and it will be settled for a total of $25,000.”      (Docket

Entry # 43, p. 3) (emphasis added).

     Plaintiff presently asserts that the settlement covered only

the three cases filed in the United States District Court for the

District of Massachusetts, Civil Action Nos. 16-12547-LTS, 17-

10509-LTS, and 17-10779-LTS (“the pending cases”).    (Docket Entry

# 57, pp. 4-5).   He does not, however, request an evidentiary

hearing.   See Román-Oliveras v. Puerto Rico Elec. Power Auth.



     3
       This court subsequently allowed plaintiff’s attorney,
who filed an appearance in the first lawsuit, Civil Action No.
16-12547-LTS, to withdraw on September 5, 2018. (Docket Entry ##
48, 55).

                                 2
(PREPA), 797 F.3d 83, 86, 87 (1st Cir. 2015) (affirming

settlement dismissal and twice noting that plaintiffs did not ask

for evidentiary hearing to determine terms of oral settlement

resulting from in-chambers conference with district judge).

Defendant maintains that the settlement extends to all related

and pending administrative proceedings before the Equal

Employment Opportunity Commission (“EEOC”) including an

administrative appeal in the EEOC’s Office of Federal Operations

(“OFO”)4 (“the administrative proceedings”).   Defendant lists the

eight administrative proceedings in a draft of the memorialized

settlement agreement that defendant’s counsel emailed plaintiff’s

counsel on July 19, 2018.   (Docket Entry # 47-4, p. 9).

     A few months before the mediation, plaintiff’s counsel

proposed a settlement of the three pending cases as well as “All

Pending EEOC Cases” and “All Pending ORM/EEO Cases.”     (Docket

Entry # 47-2).   The draft of the memorialized settlement includes

two administrative proceedings identified in the settlement

proposal, namely, 200H-0523-2017101558 and 200H-0523-2018101435.

     On June 28, 2018, this court conducted the mediation for

several hours.   Throughout the mediation, the parties discussed

at various times the pending administrative proceedings.    The

parties and this court worked towards a global resolution of the


     4
        The OFO is “the appellate branch of the EEOC.”
Carver v. Holder, 606 F.3d 690, 692 (9th Cir. 2010).

                                 3
three pending cases and all pending administrative proceedings.

Prior to this court’s announcement of the settlement on the

record, the parties represented that they reached the settlement

and that it included the pending administrative proceedings.

When this court reported the “global resolution of all the

pending matters” for $25,000, neither plaintiff nor his counsel

objected.   (Docket Entry # 43, p. 3).     Rather, plaintiff and his

counsel thanked this court and exited the courtroom.      The parties

also agreed to complete the “paperwork” in 60 days and this court

advised them it would recommend that the district judge “issue a

60-day settlement order.”   (Docket Entry # 43, pp. 3-4).     On June

29, 2018, the district judge issued a 60-day order dismissing the

three cases “without prejudice to the right of any party, upon

good cause shown, to reopen the action within 60 days if

settlement is not consummated.”       (Docket Entry # 42) (Docket

Entry # 28, Civil Action No. 17-10509-LTS) (Docket Entry # 22,

Civil Action No. 17-10779-LTS).

     After defendant’s counsel emailed the draft of the

memorialized settlement on July 19, 2018, plaintiff’s counsel

responded by email on July 23 and August 3, 2018 that plaintiff

was reviewing the draft.    (Docket Entry ## 47-5, 47-6).    In an

August 10, 2018 email, plaintiff’s counsel informed defendant’s

counsel that plaintiff “came to a conclusion that the agreement

should include only the 3 cases filed already in District Court.”


                                  4
(Docket Entry # 47-7).   On August 15, 2018, within the 60-day

time period, defendant filed the motion to enforce the settlement

in all three cases.   (Docket Entry # 46) (Docket Entry # 31,

Civil Action No. 17-10509-LTS) (Docket Entry # 23, Civil Action

No. 17-10779-LTS).    On August 20, 2018, plaintiff’s counsel filed

a motion to withdraw.    (Docket Entry # 48).   Tellingly, counsel

moved to withdraw because “it is professionally improper to

oppose a motion to enforce [the] mediation settlement” and there

is “a potential irretrievable breakdown in the attorney-client

relationship.”   (Docket Entry # 48).     After holding a hearing on

the motion to enforce the settlement on September 5, 2018, this

court allowed the motion for reasons stated on the record.

Unfortunately, the tape for the proceeding did not record the

complete hearing due to a technical malfunction.

     On October 1, 2018, plaintiff filed a notice of appeal in

Civil Action No. 16-12547-LTS and Civil Action No. 17-10509-LTS.

(Docket Entry # 59) (Docket Entry # 34, Civil Action No. 17-

10509-LTS).   On October 22, 2018, this court heard argument on

the parties’ joint motion for a brief written ruling in light of

the incomplete recording.   This court allowed    the motion filed

in all three cases.   (Docket Entry # 64) (Docket Entry # 39,

Civil Action No. 17-10509-LTS) (Docket Entry # 27, Civil Action

No. 17-10779-LTS).

                             DISCUSSION


                                  5
     “The 60–day order” used in the three pending cases provides

“a mechanism for the trial courts to bring cases to closure while

retaining jurisdiction to enforce a settlement for a period of

time after closure is announced.”    Pratt v. Philbrook, 109 F.3d

18, 21 n.5 (1st Cir. 1997) (discussing Kokkonen v. Guardian Life

Ins. Co. of Am., 511 U.S. 375, 381–82 (1994)).    This court

therefore had jurisdiction to adjudicate the motions to enforce

the settlement, which defendant filed within the 60-day time

period.   Thereafter, plaintiff filed notices of appeal which

“divest[] the district court of its control over those aspects of

the case involved in the appeal.”    Griggs v. Provident Consumer

Discount Co., 459 U.S. 56, 58 (1982); United States v. George,

841 F.3d 55, 71 (1st Cir. 2016) (notice of appeal divests

district court of “‘authority to proceed with respect to any

matter touching upon, or involved in, the appeal’”).   District

courts nevertheless retain “shared jurisdiction” to issue orders

“‘in aid of execution of a judgment that has been appealed’” as

well as “orders relating to procedures ‘in aid of the appeal.’”

United States v. Brooks, 145 F.3d 446, 456 (1st Cir. 1998).     The

allowance of the joint motion for a written order and the

issuance of this   written opinion in light of the failure to

transcribe the entire September 5, 2018 hearing falls within this

shared jurisdiction.   Finally, all three actions based on Title

VII assert federal question jurisdiction.   28 U.S.C. § 1331.


                                 6
“Where, as here, the underlying action is brought pursuant to a

federal statute, whether there is an enforceable settlement is a

question of federal, rather than state, law.”     Quint v. A.E.

Staley Manufacturing Co., 246 F.3d 11, 14 (1st Cir. 2001).

     Settlement agreements provide a preferred means to resolve

disputes in lieu of costly and time consuming litigation.

Fidelity and Guaranty Insurance Co. v. Star Equipment

Corporation, 541 F.3d 1, 5 (1st Cir. 2008).     Hence, they “enjoy

great favor with the courts.”     Id.   A “trial court may summarily

enforce the agreement, provided that there is no genuinely

disputed question of material fact regarding the existence or

terms of that agreement.”   Id.    In the absence of a dispute of

material fact relating to the existence or material terms of the

settlement, a trial court “may summarily enforce the agreement.”

Ridino v. Sovereign Bank, Civil Action No. 10-10700-MBB, 2011 WL

3421549, at *1 (D. Mass. Aug. 3, 2011); see Bandera v. City of

Quincy, 344 F.3d 47, 52 (1st Cir. 2003) (noting that district

court was correct in stating “‘“trial court may not summarily

enforce a settlement agreement”’ if material facts are in dispute

as to the validity or terms of the agreement”).

     When a judge oversees settlement negotiations, the judge’s

“‘personal knowledge through’” the “‘settlement conference’”

lends “particular weight” to the judge’s finding that the parties

“reached a binding oral settlement” recorded in a minute entry.


                                   7
Román-Oliveras v. Puerto Rico Elec. Power Auth. (PREPA), 797 F.3d

at 85-87 (applying federal law).       Here too, this court oversaw

and guided the settlement negotiations conducted in the

courtroom.   At the end of the proceeding, this court reported in

open court that the parties reached “a global resolution of all

the pending matters” for a total amount of $25,000.       (Docket

Entry # 43, p. 3).   Like the parties in Román-Oliveras, “at the

time” this court announced “the finding, the parties did not

object.”   Id. at 87.   Also like the plaintiffs in Román-Oliveras,

plaintiff did not ask for an evidentiary hearing and proffers

only a “bare assertion” that the settlement did not extend to the

pending administrative matters.        Id. at 87-88 (noting lack of

request for hearing and, although “plaintiffs did contend that

there was no settlement agreement for Judge Gelpí to enforce,

that bare assertion does not suffice to show Judge Gelpí clearly

erred in finding otherwise”).

     In sum, the undisputed evidence at the time the parties

entered into the oral settlement on June 28, 2018 and immediately

thereafter when the parties did not lodge an objection is that

the parties reached a “global resolution of all the pending

matters” for $25,000.    (Docket Entry # 43, p. 3) (emphasis

added).    It was not until more than a month later that

plaintiff’s counsel communicated that plaintiff “came to a

conclusion that” the settlement agreement “should include only


                                   8
the 3 [pending] cases.”   (Docket Entry # 47-7).   Plaintiff

reiterated this bare assertion at the September 5, 2018 hearing.

(Docket Entry # 57, pp. 3-4).   In short, the terms of the June

28, 2018, agreed-upon settlement for $25,000 extended to the

pending administrative proceedings (Docket Entry # 47-4, p. 9).

                            CONCLUSION

     For the above reasons, this court allowed the motions to

enforce (Docket Entry # 46) (Docket Entry # 31, Civil Action No.

17-10509-LTS) (Docket Entry # 23, Civil Action No. 17-10779-LTS)

in open court on September 5, 2018.



                                /s/ Marianne B. Bowler
                            MARIANNE B. BOWLER
                            United States Magistrate Judge




                                 9
